Title: From Thomas Jefferson to Samuel Williams, 22 November 1823
From: Jefferson, Thomas
To: Williams, Samuel


Sir
Monticello
Nov. 22. 23.
Mr Appleton our Consul at Leghorn being engaged in the execution of certain commissions for the University of Virginia had desired me to address our remittances & communications to him through yourself which I have accdly heretofore done. Colo Peyton therefore our correspdt in Richmd is now enabled and instructed to procure a bill of excha.  on London for 4000. D. payable to you and to be remitted to mr Appleton on account of the Univty and I must at the same time request you to forward to him the inclosed letter which instructs him as to it’s employment: and I pray you to accept the assurance of my great esteem & respectTh: J.